                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DNISION

                                         NO. 5:19-CR-10-2D



   UNITED STATES OF AMERICA

          V.                                                             ORDER

   RUFUS KENNETH WILLIAMS




          This matter came before the Court, upon motion filed by the Office of the Federal

Public Defender seeking a modification to Defendant's supervised release conditions. The United

States, through counsel, and the Supervising United States Probation Officer do not oppose the

motion.

          The Court concludes that the motion should be allowed.

THEREFORE, it is hereby ordered that the supervised release conditions be modified such that the

defendant serve an additional period of six months home incarceration in lieu of six months of

intermittent confinement.

          SO ORDERED.

          This __Jj_ day of November, 2020.




                                                       JAIMES C. DEVER ill
                                                       United States District Judge




           Case 5:19-cr-00010-D Document 111 Filed 11/19/20 Page 1 of 1
